Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al U.S. Patent 8,926,441 in view of Higgs US 2003/0086574.
  	Fox et al discloses an entertainment venue comprising at least one screen (114A) having various areas including at least a front, a back, left, right, top and bottom edges, a middle area (110) (see Fig. 1); the screen is adapted to display a film/movie; a pyrotechnic device (col. 6, line 36) is adapted to produce a real conflagration; a control device (col. 3, line 52) is adapted to control various aspects of the venue.  It is noted that Fox et al fails to specific disclose a roofless span of open space for a drive-in theater arranged so that the audience seated in the automobiles may view the screen and other special effects; a full-length feature film including special effects with a first special effect conflagration having a first set of characteristics; first, second, and third individual characteristic of the first set of characteristics; a script; and a plot in claims 1 and 3-4.  However, Higgs discloses a drive-in movie theater having an outdoor film screen (19) including at least a front, a back, left, right, top and bottom edges and a middle-area; a drive-in theater having a parking lot (11) dimensioned and configured for parking automobiles, and arranged so that such audience seated in the automobiles may view the film screen, a roofless span of open outdoor space as shown in Fig. 1.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the theater of Fox et al with the drive-in theater arrangement as taught by Higgs for the purpose of providing an open space for the pyrotechnic device.  As for the full-length feature film; first, second, and third individual characteristic of the first set of characteristics; a script; and a plot as claimed, such features are considered a matter of design choice and they do not contain any specific structural components and they are 
	Regarding the second pyrotechnic device in claim 2, such feature is considered duplication of parts and it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378 (CCPA 1960).  In this case, it does not appear any new and unexpected result is produced other than provide an additional pyrotechnic device to support additional special effects from the film.
Claims 5-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbin et al U.S. Patent 5,833,544 in view of Osterman et al US 2008/0146358 and Higgs US 2003/0086574.
Corbin et al discloses an entertainment complex comprising a movie screen (14) having a front, a back, left, right, top and bottom edges and a middle area; a space behind the screen (14) that may be used for any purpose (see Fig. 1); Fig. 5 show at least one rope/cable (106) having a first end attached to the screen (14) (applicant’s claim 7); a plurality of seats (15) in the audience space (applicant’s claim 12).  It is noted that Corbin et al fails to teach the use of barriers as in claims 5 and 6.  However, Osterman et al discloses that it is known in the art to provide at least one barrier (14) as shown in Figs. 1 and 2 to protect an audience space.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the complex of Corbin et al with at least one or a plurality of barriers as taught by Osterman et al for the purpose of providing protection for the guests in the audience space.  Furthermore, Higgs discloses a roofless span 
Regarding the different zones, areas, locations as recited in claim 5, since there is no specific equipment positioned within such zones, areas, and locations is claimed.  It is submitted that the zones, areas, and locations around the screen as shown in Fig. 1 may be used for any desired purpose.
Claim 11, the audience space further comprises a plurality of seats in the automobiles.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbin et al modified by Osterman et al and Higgs as applied to claim 5 above, and further in view of Fox et al.
It is noted that the combination of Corbin et al and Osterman et al fails to show at least one pyrotechnic device as claimed.  However, Corbin et al indicates that special effects such as fog generator and lightning devices are positioned throughout the complex (see Abstract).  Therefore, it would have been obvious to one ordinary skill in the art to provide the special effects of Corbin et al with the pyrotechnic devices as taught by Fox et al for the purpose of enhancing the entertainment aspect of the complex.
.
Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the definition of certain terms as disclosed in Glossary as stated in pages 3-4 of the Remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, Applicants fails to specifically point out any specific claim language that may overcome the prior art of record.  Furthermore, as clearly stated above, the claims are rejected based upon a combination of references and Applicants appear to argue against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, again, the above rejections specifically address the claims in groups such as claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al U.S. Patent 8,926,441 in view of Higgs US 2003/0086574; claims 5-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbin et al U.S. Patent 5,833,544 in view of Osterman et al US 2008/0146358 and Higgs US 2003/0086574; and claims 8-10 is/are rejected under 35 U.S.C. 103 as being 
Finally, in response to the Declaration of Larry Darrington under 37 CFR 1.132 failed on 12/20/2021, the Declaration has been carefully considered but deemed to be unpersuasive because it fails to specifically point out how the claim language differs from the prior art of record, any commercial success of the claimed invention, or any other substantive factor regarding the novelty of the claimed invention.  Mr. Darrington’s arguments appear to be similar to the Remarks from the Attorney of record in that they focus on how the invention as defined by the specification and not on the actual claim language.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711